Exhibit 10.1
 
 
 
 

 
[*Designates portions of this document have been omitted pursuant to a request
for
confidential treatment filed separately with the Commission]
 
 
 
LIMITED LIABILITY COMPANY AGREEMENT


FOR


GRAIN ENHANCEMENT, LLC,
a Delaware limited liability company
 

--------------------------------------------------------------------------------




LIMITED LIABILITY COMPANY AGREEMENT
FOR
GRAIN ENHANCEMENT, LLC,
A DELAWARE LIMITED LIABILITY COMPANY


NutraCea, a California corporation located at 5090 North 40th Street, Suite 400,
Phoenix, AZ 85018 (“NutraCea”), Pacific Advisors Holdings Limited, a company
incorporated under the laws of British Virgin Islands, located at 53 Cairnhill
Road, Cairnhill Plaza #12-01, Singapore 229664 (“Pacific Advisors”), Theorem
Group, LLC, a California limited liability company, located at 2049 Century Park
East, #3630 Los Angeles, CA 90067 (“Theorem”), and Ho’okipa Capital Partners,
Inc., a California corporation (“Ho’okipa ”) agree, effective as of June ___,
2007 (the “Effective Date”), as follows:


ARTICLE I
Background and Purpose.


1.1.    Certificate. On or about June 22, 2007 a Certificate of Formation for
Grain Enhancement, LLC (“Certificate”), a limited liability company formed under
the laws of the State of Delaware (“Company”), was filed with the office of the
Delaware Secretary of State.


1.2.    Adoption of Agreement. The Members desire to adopt and approve a limited
liability company agreement for the Company under the Delaware Limited Liability
Company Act upon the terms and subject to the conditions of this Agreement.


ARTICLE II
Certain Definitions. 


The following terms shall have the meanings set forth below unless the context
requires otherwise:


 Act. “Act” means the Delaware Limited Liability Company Act, Delaware Code
Annotated Title 6, Sections 18-101 through 18-1109, as amended from time to time
and any corresponding provisions of succeeding law.


Affiliate. “Affiliate” means (i) any individual, partnership, corporation, trust
or other entity or association, that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with a
Member, or that holds a substantial beneficial interest in a Member, or (ii) any
relative or spouse of any person who holds a substantial beneficial interest in
a Member. The term “control,” as used above, means, with respect to a
corporation or limited liability company, the right to exercise, directly or
indirectly, more than fifty percent (50%) of the voting rights attributable to
the controlled corporation or limited liability company and, with respect to any
individual, partnership, trust, other entity or association, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of the controlled entity.


Agreement. “Agreement” means this limited liability company agreement of Grain
Enhancement, LLC, as originally executed and as amended from time to time.
 

--------------------------------------------------------------------------------


 
Assignee. “Assignee” means a person who has acquired a beneficial interest in
the Company who is not a substitute Member in accordance with the requirements
of this Agreement.


Bankruptcy. “Bankruptcy” means: (a) the filing of an application by a Member
for, or his or her consent to, the appointment of a trustee, receiver, or
custodian of his or her other assets: (b) the entry of an order for relief with
respect to a Member in proceedings under the United States Bankruptcy Code, as
amended or superseded from time to time; (c) the making by a Member of a general
assignment for the benefit of creditors; (d) the entry of an order, judgment, or
decree by any court of competent jurisdiction appointing a trustee, receiver, or
custodian of the assets of a Member unless the proceedings and the person
appointed are dismissed within ninety (90) days; or (e) the failure by a Member
generally to pay his or her debts as the debts become due within the meaning of
Section 303(h)(1) of the United States Bankruptcy Code, as determined by the
Bankruptcy Court, or the admission in writing of the Member’s inability to pay
his or her debts as they become due.


Capital Account. “Capital Account” means an account initially reflecting the
Capital Contribution of a Member which the Company establishes and maintains for
such Member pursuant to Section 4.3.


Capital Contribution. “Capital Contribution” means the total value of cash and
fair market value of property (including promissory notes or other obligation to
contribute cash or property) contributed to the Company by a Member or the
Member’s predecessor in interest.


Certificate. “Certificate” means the Certificate of Formation for the Company,
as originally filed with the Delaware Secretary of the State pursuant to Section
18-201 of the Act.


Class A Members. “Class A Members” means NutraCea and Pacific Advisors and any
other Person admitted to the Company as a Class A Member with the unanimous
approval of the Class A Members or is an Assignee who has become a Class A
Member in accordance with Article IX, and has not resigned, withdrawn,
dissolved, or had its Membership Interest terminated for any other reason.


Class B Members. “Class B Members” means Theorem and Ho’okipa and any other
Person admitted to the Company as a Class B Member with the unanimous approval
of the Class A Members or is an Assignee who has become a Class B Member in
accordance with Article IX, and has not resigned, withdrawn, dissolved, or had
its Membership Interest terminated for any other reason. Except to the extent
required by law, the Class B Members shall have no voting, approval, consent or
management participation rights and shall have no rights to information
concerning the business and affairs of the Company.


Code. “Code” means the Internal Revenue Code of 1986, as amended from time to
time, the provisions of succeeding law, and to the extent applicable, the
Regulations. A reference to a specific section of the Code refers not only to
that specific section but any corresponding provisions of any federal tax
statute enacted after the date of this Agreement, as such specific section or
corresponding provisions are in effect on the date of application of this
Agreement containing such reference.



--------------------------------------------------------------------------------


 
Company. “Company” means Grain Enhancement, LLC, a Delaware limited liability
company formed pursuant hereto upon the filing the Certificate and execution of
this Agreement.


Disposition Event. “Disposition Event” means one or more of the following with
respect to a Member: the retirement, resignation, Bankruptcy or dissolution of
the Member, or occurrence of any other event which terminates the continued
Membership of a Member other than pursuant to a transfer or assignment by the
Member pursuant to Article IX.


Distributable Cash. “Distributable Cash” means cash from any source including
the net revenues from operations, net proceeds from any sales or other
dispositions or refinancing of Company assets, and all principal and interest
payments with respect to any note or other obligation received by the Company in
connection with sales and other dispositions of Company assets, less any portion
used to pay into or establish Working Capital Reserves.


Distribution. “Distribution” means the transfer of money or property by the
Company to the Members or its Members without consideration.


Economic Interest. “Economic Interest” means a Member’s share, or Economic
Interest Owner’s share, of the Company’s Taxable Net Income, Taxable Net Loss,
and/or Distributions of the Company’s assets pursuant to this Agreement and the
Act, but shall not include any other rights of a Member, including, without
limitation, the right to vote or participate in the management, or any right to
information concerning the business and affairs of the Company.


Economic Interest Owner. "Economic Interest Owner" means the owner of an
Economic Interest (i) who has not been admitted as a Member in accordance with
the requirements of this Agreement, or (ii) whose Membership Interest (but not
that Member’s Economic Interest) has terminated.


Finance Committee. “Finance Committee” means a committee of two (2) individuals,
of which NutraCea will appoint one member and Pacific Advisors shall appoint the
other member. NutraCea and Pacific Advisors each may replace their respective
designated appointees to the Finance Committee from time to time by written
notice to the other Class A Member and the other member of the Finance
Committee.  


Fiscal Year. “Fiscal Year” means the Company’s fiscal year, which shall end on
December 31.


Former Member. “Former Member” has the meaning set forth in Section 10.1.


Former Member’s Interest. “Former Member’s Interest” has the meaning set forth
in Section 10.1.


Majority in Interest. “Majority in Interest” means one or more Percentage
Interests of Class A Members which exceed fifty one percent (51%) of the
aggregate of all Percentage Interests held by Class A Members, except to the
extent (and solely to the extent) otherwise required by applicable law. It is
the intention of the Members that the Class B Members shall have no voting
rights.
 

--------------------------------------------------------------------------------


 
Member. “Member” means the Class A Members and the Class B Members.


Membership Interest. “Membership Interest” means a Member’s entire interest in
the Company including the Member’s Economic Interest, the right to vote on or
participate in the management, and the right to receive information concerning
the business and affairs of the Company.


Percentage Interest. “Percentage Interest” means the percentage interest of a
Member, as such percentage may be adjusted from time to time. Initially, the
Percentage Interests shall be NutraCea – forty-seven and one-half percent
(47.5%), Pacific Advisors – forty-seven and one-half percent (47.5%),
Theorem–[*] percent ([*] %), and Ho’okipa –[*] percent ([*] %).


Person. “Person” means any individual, corporation, partnership, association,
limited liability company, trust, estate or other entity.


Product. “Product” means the SRB and other SRB derivative products listed on
Exhibit B and any additional products added to such Exhibit B by the mutual
agreement of the Class A Members, for which products the Company shall have
rights to manufacture, advertise, promote, market, sell and/or otherwise
distribute the products throughout the Territory pursuant to the Project.


Project. “Project” has the meaning set forth in Section 3.5.


Remaining Member(s). “Remaining Member(s)” has the meaning set forth in Section
10.1.


SRB. “SRB” has the meaning set forth in Section 3.6.1.


Taxable Net Income and Taxable Net Loss. “Taxable Net Income” and “Taxable Net
Loss” means the income, gain, loss, deductions and credits of the Company in the
aggregate or separately, as appropriate, determined by certified public
accountants for the Company and in accordance with United States generally
accepted accounting principals, consistently applied, at the close of each
Fiscal Year, reflected on the Company’s information tax return filed for federal
income tax purposes.


Territory. “Territory” means the Republic of Indonesia, Vietnam, Thailand,
Malaysia, Australia, New Zealand and Singapore.


Unreturned Capital Contributions. “Unreturned Capital Contributions” means the
aggregate Capital Contributions of a Member as they exist from time to time,
less the aggregate amount of Distributions to date to the Member.


Working Capital Reserve. “Working Capital Reserve” means any cash reserve for
normal expenses and contingencies maintained by the Finance Committee pursuant
to Section 7.3.  
 

--------------------------------------------------------------------------------


 
Qualifying Event. “Qualifying Event” shall mean the first to occur of the
following: (A) the closing of an underwritten public offering of the Company or
any successor thereto, in which the gross proceeds of such public offering are
equal to or greater than [*] U.S. Dollars ($ [*]), (B) the equity securities of
the Company becoming listed or publicly traded on any of The Nasdaq Stock
Market, the New York Stock Exchange, the American Stock Exchange, the London
Stock Exchange, the Indonesia Stock Market, the Over-the-Counter Bulletin Board,
or any other recognized stock exchange; (C) a private equity offering in which
the gross proceeds received by the Company is equal to or greater than [*] U.S.
Dollars ($ [*]); or (D) a merger, consolidation or reorganization of the Company
with or into any other entity or entities, or a sale of all or substantially all
of the assets of the Company, or a series of related similar such transactions
in which the Members prior to the consummation of such event hold less than 50%
of the voting power of the surviving entity.


ARTICLE III
Organization of the Company


3.1.    Formation. The Members hereby establish this limited liability company
under the Act by the filing the Certificate and by entering into this Agreement
for the purpose of establishing the Project, on the terms and conditions set
forth herein. This Agreement controls all rights and obligations of the Members
and the Economic Interest Owners to the fullest extent permitted by law. This
Agreement shall not be effective and the Company shall not exist until the later
of the Effective Date set forth above and, if different, the date that the
Certificate has been properly filed with the office of the Delaware Secretary of
State.


3.2.    Name. The name of the Company shall be “Grain Enhancement, LLC.” The
Company may conduct business under that name or any other name determined by the
Class A Members.


3.3.    Term. The term of the Company will commence on the date of the filing of
the Certificate and shall terminate as provided under Section 12.


3.4.    Registered Office and Agent. The Company shall continuously maintain a
registered agent in the State of Delaware as required by Section 18-104(a)(2) of
the Act. The initial registered office of the Company shall be “Grain
Enhancement, LLC, care of The Corporation Trust Company, 1209 Orange Street,
Wilmington, Delaware 19801”. The initial registered agent shall be the
Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware 19801. A
Member may change the registered office and/or the registered agent at any time
and from time to time, as permitted under the Act, upon approval of the Class A
Members.


3.5.    Purpose of the Company; The Project. The purposes of the Company are:
(i) to sublicense or otherwise acquire from Pacific Advisors all of the of
rights granted to Pacific Advisors under that certain License Agreement between
NutraCea and Pacific Advisors dated June 22, 2007 (and specifically including,
without limitation, all of Pacific Advisors’ rights to commercialize SRB and
related products in the Territory and to use certain intellectual property
rights in the Territory with respect to such products), the form of which
license agreement is attached hereto as Exhibit D (the “License Agreement”);
(ii) within the Territory, to establish, construct, and operate (directly or
through one or more subsidiaries or other entities) one or more rice bran
stabilization facilities (“Facilities”) utilizing the proprietary technologies
licensed in the License Agreement,; (iii) to manufacture, distribute, sell,
advertise, promote, market and otherwise commercialize the Products throughout
the Territory; and (iv) to engage in any and all other activities reasonably
related to the foregoing (collectively, the “Project”). In addition, the Company
may purchase from, and thereafter distribute in the Territory certain rice bran
derivative products manufactured by NutraCea (the “Stage 2 Products”). If
NutraCea is unable to provide the Company with the amount of such Stage 2
Products that the Company may, from time to time order from NutraCea, the
Company may also consider establishing its own Stage 2 Products manufacturing
facilities in the Territory. The Company shall have all the powers necessary or
convenient to affect any purpose for which it is formed, including all powers
granted under the Act. Without the unanimous written consent to all of the Class
A Members, the Company shall not engage in any business other than the Project.
 

--------------------------------------------------------------------------------


 
3.6.    Special Covenants Regarding the Operation of the Company


3.6.1.    Supply Agreement; Raw Bran Supply Agreements. Until the Company
produces sufficient Products for its marketing and distribution needs in the
Territory, the Company shall purchase Products exclusively from NutraCea, as set
forth in the Supply Agreement of even date herewith attached hereto as Exhibit
C. Pacific Advisors has advised NutraCea that it has relationships with numerous
rice mills in the Territory. Pacific Advisors agrees to use commercially
reasonable efforts to establish agreements between the Company and rice mills
located in the Territory to provide an adequate supply of raw rice bran to
provide for the Company’s requirements for the establishment and operation of
the Facilities and the production of stabilized rice bran from the Facilities of
a quality and nature that meets NutraCea’s published specifications (“SRB”) as
contemplated for the successful implementation and operation of the Project.
 
3.6.2.    Sublicense/Assignment. Pacific Advisors agrees to sublicense to the
Company all of its rights and interests under the License Agreement. The form of
sublicense agreement to be entered into between the Company and Pacific Advisors
is attached hereto as Exhibit D (the “Sublicense Agreement”). As more
specifically set forth in the Sublicense Agreement, upon a Qualifying Event, the
Company shall acquire all of Pacific Advisors’ rights under the License
Agreement (but not its obligations to pay licensing fees to NutraCea) for a
price of [*] U.S. Dollars ($ [*]), and Pacific Advisors hereby agrees to assign
to the Company all of its rights under the License Agreement for such payment of
[*] U.S. Dollars ($ [*])
 
3.6.3.    Equipment. The Company initially intends to engage in the production
of stabilized rice bran for distribution in the Territory. In order to enable
the Company to produce the stabilized rice bran, NutraCea agrees to lease to the
Company, subject to availability, for a fifteen year lease term, the rice bran
stabilization equipment (“Equipment”) necessary for and required for each
Facility in connection with stabilizing, cooling, handling, grinding, sifting
and packaging of stabilized rice bran. The fee that will be payable by the
Company to NutraCea to lease such Equipment shall be equal to [*] and shall be
payable [*], due and payable within thirty (30) days following the installation
of the Equipment at each Facility. The Members and the Company acknowledge that
NutraCea will retain all rights, title and interest in the leased Equipment
installed at each Facility. The lease for the Equipment shall be pursuant to the
form of Lease attached hereto as Exhibit E. If the Company, as provided in
Section 3.5 above, in the future elects to produce Stage 2 Products under the
License Agreement, NutraCea agrees to lease the equipment to the Company to
produce the Stage 2 Products for a lease price equal to [*] and on such other
terms and conditions as the parties may agree upon in good faith negotiations;
provided, however, the NutraCea shall not be required to lease or otherwise
provide such Stage 2 Product equipment to the Company if, as a result,
NutraCea’s intellectual property rights in Stage 2 Product equipment or
technology would be jeopardized.
 

--------------------------------------------------------------------------------


 
3.6.4.    Staffing. Until the Company has hired sufficient employees to conduct
its operations, Pacific Advisors or an Affiliate of Pacific Advisors shall make
available or cause to be provided to the Company at Pacific Advisors’ actual
cost all staff reasonably necessary to operate and maintain the Facilities.
 
3.6.5.    Compliance with Laws. The Company shall comply with applicable laws
and regulations with respect to marketing, labeling, distributing, and selling
the Products in the Territory, and in any of its dealings with respect to the
Products. The Company shall also obtain all appropriate governmental and legal
permits and consents required for the market and sale of the Products.
 
3.6.6.    Export. The Company shall not export, directly or indirectly, any
Products to any other country or province outside of the Territory without the
approval of all of the Class A Members.
 
3.6.7.    Feasibility Study. The Company shall engage a prominent independent
market consulting firm within thirty (30) days after the Effective Date to
complete a comprehensive market analysis to determine the size of the potential
market in the Territory for (i) the stage 1 SRB to be manufactured by the
Company at its Facilities, and (ii) all other products that the Company will
have the right to manufacture or sell under the License.


ARTICLE IV
Capital Contributions; Percentage Interests.


4.1.    Initial Capital. Each of NutraCea and Pacific Advisors agree to
contribute to the Company Five Million U.S. Dollars ($5,000,000) (for a total
maximum of Ten Million U.S. Dollars ($10,000,000)) (the “Initial Capital
Contribution”) pursuant to the schedule of required contributions set forth in
Section 4.2. The Initial Capital Contribution shall be used by the Company to
purchase SRB in accordance with Section 3.6.1 above, to market and sell the
Products, to construct, maintain and operate up to two Facilities, and to
otherwise initiate and conduct the operation of the Project. In the event that
not all of the Initial Capital Contributions are needed to fully fund the
Company’s operations, such Initial Capital Contributions shall, upon the
approval of the Finance Committee, be returned pro rata to NutraCea and Pacific
Advisors. In consideration for the Initial Capital Contributions to be made by
each Class A Member, each such member will be allocated a Percentage Interest of
forty seven and one-half percent (47.5%), which Percentage Interest is subject
to reduction in the event that the full Initial Capital Contribution is not paid
as provided in this Agreement. The Class B Members shall not make an Initial
Capital Contribution.  


4.2    Initial Capital Contribution Schedule; Failure to Make Contribution.


4.2.1    Schedule; Notice. The Class A Members shall make the Initial Capital
Contributions as follows:
 

--------------------------------------------------------------------------------


 
(i)    One Million Five Hundred Thousand U.S. Dollars ($1,500,000) each (for a
total of Three Million U.S. Dollars ($3,000,000)) on or before June 30, 2007;


(ii)    Two Million U.S. Dollars ($2,000,000) each (for a total of Four Million
U.S. Dollars ($4,000,000)) on or before October 30, 2007; and


(iii)    One Million Five Hundred U.S. Dollars ($1,500,000) each (for a total of
Three Million U.S. Dollars ($3,000,000)) on or before August 31, 2008.


Payments not received by the Company within fifteen (15) calendar days of each
payment date shall be deemed delinquent.


4.2.2    Failure to make Initial Capital Contributions. In the event that (and
on each occasion that) a Class A Member (“Defaulting Member”) fails to make, and
becomes delinquent in all or any portion of any Initial Capital Contribution
payment as and when required to be made under Section 4.2.1, and (ii) the other
Class A Member timely makes its Initial Capital Contribution payment, the
Defaulting Member’s Percentage Interest shall be reduced as follows:


(a)    If a Class A Member fails to make a One Million Five Hundred Thousand
U.S. Dollars ($1,500,000) Initial Capital Contribution payment if, as and when
due pursuant to Section 4.2.1, the Percentage Interest of that Defaulting Member
shall be immediately reduced to a Percentage Interest equal to (i) the number
comprising the Defaulting Member’s Percentage Interest immediately prior to such
default, minus (ii) seventeen and 8125/10,000 (17.8125). A separate reduction
under this subsection (a) shall apply for each failure of a Class A Member to
make a One Million Five Hundred Thousand U.S. Dollars ($1,500,000) Initial
Capital Contribution payment pursuant to Section 4.2.1. If the Defaulting Member
fails to contribute only a portion of such amount, the Defaulting Member’s
Percentage Interest will be reduced by a portion of the foregoing amount equal
to the portion of the One Million Five Hundred Thousand U.S. Dollar ($1,500,000)
Initial Capital Contribution payment not timely made by the Defaulting Member.


(b)    If a Class A Member fails to make the Two Million U.S. Dollars
($2,000,000) Initial Capital Contribution payment as and when due pursuant to
Section 4.2.1, the Percentage Interest of that Defaulting Member shall be
immediately reduced to (i) the number comprising the Defaulting Member’s
Percentage Interest immediately prior to such default, minus (ii) twenty three
and 3/4 (23.75). If the Defaulting Member fails to contribute only a portion of
such amount, the Defaulting Member’s Percentage Interest will be reduced by a
portion of the foregoing amount equal to the portion of the Two Million U.S.
Dollars ($2,000,000) Initial Capital Contribution payment not timely made by the
Defaulting Member.


Upon a reduction of the Percentage Interest of a Defaulting Member, the
Percentage Interests of the other Class A Member shall be increased by an amount
equal to the reduction of the Defaulting Member. The Percentage Interest of each
Member as of the Effective Date is set forth on Exhibit A hereto. The Percentage
Interests of the Class A Members set forth on Exhibit A shall be adjusted as set
forth in this Section 4.2.2 in the event of each and every failure by any Class
A Member to make any Initial Capital Contribution payments. Each of the Class A
Members agrees that the provisions of this Section 4.2.2 are fair and reasonable
under the circumstances.
 

--------------------------------------------------------------------------------


 
4.3.    Percentage Interests. The Members shall receive the Percentage Interests
set forth in the definition of Percentage Interest. The Members shall receive no
Capital Account credit for the assignment of rights under any license unless
specifically agreed in writing by the Class A Members.


4.4.    Capital Accounts. The Company shall establish an individual Capital
Account for each Member. The Company shall determine and maintain each Capital
Account in accordance with Treasury Regulations Section 1.704-1(b)(2)(iv). Each
Member’s Capital Account shall initially be credited with the cash Capital
Contribution made by such Member pursuant to Section 4.1 and the fair market
value of the net value of contributed property for which a value is specifically
agreed upon by the Members (if no value is agreed upon, the item shall not be
credited to the Capital Account.) If a Member transfers the Member’s Membership
Interest in accordance with this Agreement, such Member’s Capital Account shall
carry over to the new owner of such Membership Interest pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(1).


4.5.    Additional Capital Contributions. From time to time, the Members may be
permitted to make additional Capital Contributions if and to the extent they so
desire, and if the Finance Committee determines that such additional Capital
Contributions are necessary or appropriate for the conduct of the Company
Project, including without limitation, expansion or diversification. In that
event, each of the Members shall have the opportunity, but not the obligation,
to participate in such additional Capital Contributions on a pro rata basis in
accordance with their Percentage Interests for a period of thirty (30) days
following notice of the decision to permit an additional Capital Contribution.
Immediately following such Capital Contributions, the Percentage Interests of
the Members shall be adjusted to reflect the additional Capital Contributions
based upon the needs of the Company, the net value of the Company’s assets, the
Company’s financial condition and the benefits anticipated to be realized by the
additional Capital Contributions, all as determined by the Finance Committee.


4.6    Loans. In the event additional capital is necessary to meet operating
expenses and capital expenditures or as otherwise reasonably determined by the
Finance Committee, the Members, from time to time, may loan money to the Company
from third parties or Members for all or a portion of such cash needs. Such
loans may be unsecured or secured by all or a portion of the Company’s assets.
Any loan from a Member shall be subject to the requirements of Section 5.6. The
Members specifically acknowledge that no such loans shall be obtained without
the express prior consent of the Finance Committee.
 
4.7    Return of Capital Contribution. No time is agreed upon as to when the
Capital Contributions of the Members are to be returned or whether the Capital
Contributions of the Members will be returned. The Members shall not have the
right to withdraw or demand return of their Capital Contributions nor shall the
Members have the right to demand and receive property other than cash in return
for their Capital Contributions.
 

--------------------------------------------------------------------------------


 
4.8    Adjustment upon Grant of Profits Interest. In connection with the grant
of a profits interest in the Company, whether as consideration for the provision
of services or the grant of other rights to or for the benefit of the Company by
an existing Member acting in a Member capacity, or by a new Member acting in a
Member capacity or in anticipation of being a Member, the Company shall increase
or decrease the Capital Accounts of the existing Members to reflect a
revaluation of Company property (including intangible assets such as goodwill)
on the Company's books effective as of the date immediately before the date the
grant of the profits interest in the Company occurs. This provision is intended
to comply with Treas. Regulation Section 1.704-1(b)(2)(iv)(f)(5)(iii). Each of
the Members hereby elects to apply this provision whenever there is a grant of a
profits interest in the Company.




ARTICLE V
Members.


5.1.    Classes of Members. There shall be two classes of Members, Class A
Members and Class B Members. Each class shall share in all rights of Members
hereunder in proportion to their Percentage Interests with the exception that
the Class B Members shall have no voting, approval, consent or management
participation rights and, to the maximum extent allowed by law, shall have no
rights to information concerning the business and affairs of the Company. The
initial Members of the Company shall be NutraCea, Pacific Advisors, Theorem, and
Ho’okipa, each of whom is admitted to the Company as a Member effective upon the
execution by such person of a counterpart signature page to this Agreement.
NutraCea and the Pacific Advisors shall be Class A Members and Theorem and
Ho’okipa shall be Class B Members.
 
5.2.    Admission of Additional Members. Other than substitute Members admitted
pursuant to Article IX, additional Members may be admitted to the Company, only
with the consent of all Class A Members and as set forth below. Any additional
Members shall obtain Membership Interests and will participate in the
management, Taxable Net Income, Taxable Net Losses, and Distributions of the
Company on such terms as are set forth herein. Substitute Members and assignees
of Members may be admitted only in accordance with Article IX. Upon admission of
a new or substitute Member, this Agreement shall be amended to set forth the
name, class of Membership Interest, Capital Contribution and Percentage Interest
of the new Member and the new Member shall enter into this Agreement as amended,
subject to the following:


(a)    Capital Contribution. Each additional Member shall make a Capital
Contribution in such amount and on such terms as the Finance Committee
determines to be as appropriate based upon the needs of the Company, the net
value of the Company’s assets, the Company’s financial condition and the
benefits anticipated to be realized by the additional Member;


(b)    No Deemed Termination. No Member shall be admitted if the effect of
admission would be termination of the Company under Code Section 708(b);


(c)    Compliance with Law. The Members shall comply with all applicable state
and federal securities and all other applicable laws; and


(d)    Agreement. Each additional Member shall agree to be bound by the terms of
this Agreement.
 

--------------------------------------------------------------------------------


 
5.3.    Withdrawals or Resignations. Any Member may withdraw or resign from the
Company upon written notice to the other Member(s) of the withdrawing Member’s
desire to withdraw. Upon such notice, the withdrawing Member’s Membership
Interest shall immediately terminate and the Member shall retain solely an
Economic Interest. Such withdrawal shall not entitle the withdrawing Member to
the return of any of the withdrawing Member’s capital contribution.


5.4.    Management Assistance by Pacific Advisors; Management Fee.


5.4.1.    Management Assistance, Management Fee and Product Net Revenue. Pacific
Advisors shall assist the Company with overseeing the operation and maintenance
of the Project, including supervising the selection of the Facilities and the
production of the Products. The Company shall pay to Pacific Advisors a
“Management Fee” consisting of (i) a monthly fee facility supervisory management
fee (the “Facility Fee”), and (ii) an incentive fee equal to [*] Dollars ($ [*])
(the “Incentive Fee”). The Incentive Fee shall be payable upon a Qualifying
Event. The Facility Fee shall initially be equal to [*] U.S. Dollars ($ [*]) per
month until the first Facility is operational. The Facility Fee shall increase
to [*] Dollars ($[*]) after the first facility is operational. Thereafter, as
additional Facilities are established, the Facility Fee shall, from time to
time, increase in an amount jointly agreed to by the Company and Pacific
Advisors, which increase shall be based on the number and type of additional
Facilities and such other factors as the parties, in good faith negotiations,
may consider. The Facility Fee shall be paid monthly commencing on August 1,
2007 and continuing until the closing of a Qualifying Event. The management
agreement between Pacific Advisors and the Company shall terminate upon a
Qualifying Event. The management agreement, including the rights and obligations
under that agreement, may be assigned by Pacific Advisors. In the event that
Pacific Advisors elects to assign the management agreement, the Company agrees
to negotiate in good faith with the assignee for such modifications to the
Management Fee as the assignee shall reasonably request.
 
5.4.2.    Other Payments and Third Party Costs. Except as approved in writing by
the Finance Committee or specifically authorized herein, no Member or Affiliate
of a Member is entitled to remuneration for services rendered or goods provided
to the Company. Upon approval by the Finance Committee, the Company shall
reimburse the Members and their Affiliates for the actual cost of goods and
materials used by the Company and for organizational expenses incurred to form
the Company and prepare the Certificate and this Agreement, including, without
limitation, legal and accounting fees and costs. Nothing contained herein is
intended to limit the Company’s obligation to pay directly for third party costs
payable to non-Affiliates as specified in Section 5.4.1 that are pre-approved by
the Class A Members.


5.5.    Termination of Membership Interest. Upon (i) the transfer of a Member’s
Membership Interest in violation of this Agreement, (ii) the occurrence of a
Disposition Event as to such Member that does not result in the dissolution of
the Company or (iii) the withdrawal or resignation of a Member in accordance
with Section 5.3, the Membership Interest of that Member shall be terminated and
thereafter that Member only shall be an Economic Interest Owner, unless such
Membership Interest is purchased by the Company and/or one or more of the
Remaining Members as provided in Section 10. Each Member acknowledges and agrees
that such termination or purchase of a Membership Interest upon the occurrence
of any of the foregoing events is not unreasonable under the circumstances
existing as of the date hereof.
 

--------------------------------------------------------------------------------


 
5.6.    Loans and Other Transactions with the Company. With the express prior
approval of the Finance Committee, a Member may loan money to the Company.
Interest shall be payable on any such loans at competitive rates for loans of
similar character and amount, but not to exceed the maximum usury rate permitted
for loans as to which no exemption from usury applies. No such loan shall
constitute a Capital Contribution or increase the Percentage Interest of the
lending Member unless otherwise agreed by the Finance Committee.
 
5.7.    Meetings of Members. No annual or regular meetings of the Members are
required. However, if meetings are held, then such meetings shall be held in
accordance with this Section 5.7 and applicable law.


5.7.1    Place of Meetings. Meetings of Members shall be held at any place
stated in any proper notice of meeting.


5.7.2    Power to Call Meetings. Meetings of the Members may be called by any
Class A Member for the purpose of addressing any matters on which the Members
may vote.
  
5.7.3    Notice of Meetings. Whenever Members are required or permitted to take
any action at a meeting, a written notice of the meeting shall be given not less
than ten (10) days not more than sixty (60) days before the date of the meeting
to each Member entitled to vote at the meeting. The notice shall state the
place, date and hour of meeting and the general nature of the business to be
transacted. No other business may be transacted at such meeting. Notice of a
Members’ meeting shall be given either personally or by mail or other means of
written communication, addressed to the Member at the address of Member
appearing on the books of the Company or given by the Member to the Company for
the purpose of notice. The notice or report shall be deemed to have been given
at the time when delivered personally or deposited in the mail or sent by other
means of written communication. When a Members’ meeting is adjourned to another
time or place, except as provided in the last sentence of this paragraph, notice
need not be given of the adjourned meeting if the time and place thereof are
announced at the meeting at which the adjournment is taken. At the adjourned
meeting, the Company may transact any business that may have been transacted at
the original meeting. If the adjournment is for more than forty-five (45) days,
or if after the adjournment a new record date is fixed for the adjourned
meeting, a notice of the adjourned meeting shall be given to each Member of
record entitled to vote at the meeting.


5.7.4    Action without a Meeting. Any action that may be taken at any meeting
of the Members may be taken without a meeting if a written consent setting forth
the action so taken is executed and delivered to the Company by Members having
not less than the minimum number of votes that would be necessary to authorize
or take that action at a meeting at which all Members entitled to vote thereon
were present and voting. Any Member giving a written consent, or the Member’s
proxy holder, may revoke the consent by a writing received by the Company prior
to the time that the written consents of Members having the minimum number of
votes that would be required to authorize the proposed action have been filed
with the Company, but may not do so thereafter. Such revocation is effective
upon its receipt at the office of the Company.
 

--------------------------------------------------------------------------------


 
5.7.5    Proxies. The use of proxies in connection with this Section 5.7 will be
governed in the same manner as in the case of corporations formed under the
Delaware General Corporation Law.


5.8.    Competing Activities. The Members and their Affiliates may not engage or
invest in, independently or with others, any business activity of any type or
description that might be in direct or indirect competition with the Project
within the Territory; provided, that NutraCea may purchase raw rice bran from
suppliers in the Territory, and provided further that the activities of Pacific
Advisors and its Affiliates in connection with producing, distributing and
selling wheat flour shall not be deemed to be a competitive activity.
 
ARTICLE VI
Management and Control of the Company.


6.1.    Management by Members. Subject to the provisions of this Agreement
relating to actions required to be approved by the Finance Committee, the
Project and affairs of the Company shall be managed and all powers of the
Company shall be exercised by or under the direction of the Class A Members.
Except to the extent that this Agreement expressly requires the approval,
consent or determination of all Members or Class A Members or of Members holding
a specified number of Percentage Interests, every act or decision done or made
by a Majority in Interest of the Class A Members is the act of the Members.


6.2.    Finance Committee. Initially the members of the Finance Committee shall
be Brad Edson and [*]. Any act of the Finance Committee shall require approval
of both members of the Finance Committee. Nothing in this Section 6 or in this
Agreement is intended to require that meetings of the Finance Committee be held,
it being the intent of the Members that meetings are not required. Action taken
by the Finance Committee may be taken in telephonic meetings, personal meetings
or by other means, provided that all action take and approved by the Finance
Committee shall be evidenced in writing in a document executed by both members
of the Finance Committee. No member of the Finance Committee or other Company
officer shall be liable, responsible or accountable to the Company or to any
Member for any mistake of fact or judgment, or doing of failing to do any act,
or any loss or damage sustained by the Company or any Member, unless the loss or
damage shall have been the result of reckless or intentional misconduct
committed fraudulently or in bad faith or a knowing violation of law by the
Finance Committee member. Each of the Members acknowledges and agrees that
except as provided above, the Finance Committee members and any officers shall
have no additional fiduciary duties to the Company or the Members. In addition
to the duties of the Finance Committee specifically set forth in this Agreement,
the Finance Committee shall be responsible for establishing the 12-month and
3-month forecasts of SRB to be purchased under the Supply Agreement between
NutraCea and the Company.


6.3.    Transactions between the Company and the Members. Notwithstanding that
it may constitute a conflict of interest, a Member may, and may cause its
Affiliates to, engage in any transaction with the Company so long as such
transaction is approved by the Finance Committee and is not expressly prohibited
by this Agreement and so long as the terms and conditions of such transaction,
on an overall basis, are fair and reasonable to the Company and are at least as
favorable to the Company as those that are generally available from Persons
capable of similarly performing them and in similar transactions between parties
operating at arm’s length.
 

--------------------------------------------------------------------------------


 
6.4.    Conflicts of Interest. Except as expressly prohibited hereunder, each
Member of the Company at any time and from time to time may engage in and
possess interests in other business ventures of any and every type and
description, independently or with others, with no obligation to offer to the
Company or any Member the right to participate therein. To the fullest extent
permissible under applicable law, each Member waives any claims against the
other Members or Manager based on a breach of fiduciary duty with respect to any
other business ventures of any and every type and description, independently or
with others, except those in competition with the Company within the Territory.


6.5.    Acts of Two Members as Conclusive Evidence of Authority. Any note,
mortgage, evidence of indebtedness, contract, certificate, statement,
conveyance, or other instrument in writing, and any assignment or endorsement
thereof, executed or entered into between the Company and any other Person, when
signed by two (2) Class A Members or both Finance Committee members is not
invalidated as to the Company by any lack of authority of in the absence of
actual knowledge on the part of the other Person that the signing Persons had no
authority to execute the same.


6.6.    Limited Liability. No person who is a Member of the Company, or any
officers, directors, employees or agents of a Member of the Company, shall be
personally liable under any judgment of a court, or in any other manner, for any
debt, obligation, or liability of the Company, whether that liability or
obligation arises in contract, tort, or otherwise, solely by reason of being a
Member of the Company or an officer, director, Finance Committee member,
employee or agent of a Member of the Company. 


6.7.    Officers of the Company; Expenditures. The Members may, from time to
time, appoint one or more individuals to be officers of the Company. Any
officers so appointed shall have such authority and perform such duties as the
Members may, from time to time specifically delegate to them; provided that no
officer shall be entitled to act on behalf of the Finance Committee or to take
any action requiring the approval of the Finance Committee. The use of a title
shall not constitute the delegation to such officer of the authority and duties
that are normally associated with that office. The officer shall only have the
specific authority and duties established by the Members. Any officer may be
removed as such, either with or without cause, by the Members or the Finance
Committee. Officers and other employees of the Company shall be entitled to such
compensation that may be approved by the Finance Committee. No Member or officer
shall have the authority to pay, bind or commit the Company with respect to any
expenditure without approval of the Finance Committee.


ARTICLE VII
Distributions of Distributable Cash.


7.1.    Distribution of Distributable Cash. No Distributions shall be made to
the Members until the Company repays all loans to the Company by any of the
Members under Section 4.6. Thereafter, except as otherwise provided in Section
12.3 with respect to Distributions upon dissolution and liquidation,
Distribution of Distributable Cash shall be made in the following priority:
 

--------------------------------------------------------------------------------


 
(a)    Unreturned Capital Contributions. First, to the Members in proportion to,
and to the extent of, the Members’ Unreturned Capital Contributions; and
 


(b)    Percentage Interests. Thereafter, to the Members and holders of Economic
Interests in accordance with their Percentage Interests.


7.2.    No Restoration of Deficit Capital Account Balance. No Member shall be
obligated to contribute to the Company to restore a deficit in that Member’s
Capital Account balance.


7.3.    Maintenance of Working Capital Reserve. The Finance Committee may set
aside out of operating revenues and cash from capital transactions, a Working
Capital Reserve for repayment of any Company indebtedness, for operating
expenses and for the replacement or preservation of any Company asset. Any
portion of such Working Capital Reserve that the Finance Committee, in its sole
discretion, deems unnecessary for the prudent conduct of Company business may be
distributed to the Members in accordance with this Section 7.


7.4.    Limitations on Distributions. No cash or property shall be distributed
to a Member to the extent that the Distribution is prohibited by Section 18-607
of the Act. Any Member who receives a distribution from the Company, all or a
portion of which is determined to have been prohibited by Section 18-607 of the
Act, shall, within thirty (30) days following notice, return such prohibited
portion of the distribution to the Company.


ARTICLE VIII
Allocations of Taxable Net Income and Taxable Net Loss.


8.1.    Taxable Net Income. Taxable Net Income shall be allocated to the Members
as follows:


(a)    Restoration for Prior Net Loss. In accordance with, and to the extent of,
the aggregate Taxable Net Loss allocated pursuant to Section 8.2(b) and then
that aggregate Taxable Net Loss allocated pursuant to Section 8.2(a); and


(b)    Percentage Interests. Thereafter, in accordance with their Percentage
Interests.
 
8.2    Taxable Net Loss. Except as provided in this Section 8.2 or Section 8.3,
Taxable Net Loss shall be allocated to the Members as follows:


(a)    Positive Capital Accounts. First, in accordance with their positive
Capital Account balances and to the extent thereof; and


(b)    Percentage Interests. Then, in accordance with their Percentage
Interests.
 

--------------------------------------------------------------------------------


 
Notwithstanding the previous sentence, loss allocations to a Member shall be
made only to the extent that such loss allocations will not create a deficit
Capital Account balance for that Member in excess of an amount, if any, equal to
such Member’s share of Company minimum gain, as such term is used in Treasury
Regulations Section 1.704-2(g)(2), that would be realized on a foreclosure of
the Company’s property. Any loss not allocated to a Member because of the
foregoing provision shall be allocated to the other Members (to the extent the
other Members are not limited in respect of the allocation of losses under this
Section 8.2). Any Taxable Net Loss reallocated under this Section 8.2 shall be
taken into account in computing subsequent allocations of Taxable Net Income and
Losses pursuant to this Section 8, so that the net amount of any item so
allocated and the Taxable Net Income and Losses allocated to each Member
pursuant to this Section 8, to the extent possible, shall be equal to the net
amount that would have been allocated to each such Member pursuant to this
Section 8 if no reallocation of Taxable Net Losses had occurred under this
Section 8.2.


8.3.    Special Allocations.


8.3.1.    Minimum Gain Chargeback. Notwithstanding Sections 8.1 and 8.2, if
there is a net decrease in Company minimum gain, as such term is used in
Treasury Regulations Section 1.704-2(g)(2), during any Fiscal Year, each Member
shall be specially allocated items of Company income and gain for such Fiscal
Year (and, if necessary, in subsequent Fiscal Years) in an amount equal to the
portion of such Member’s share of the net decrease in Company minimum gain that
is allocable to the disposition of Company property subject to a nonrecourse
liability, which share of such net decrease shall be determined in accordance
with Treasury Regulations Section 1.704-2(g)(2). Allocations pursuant to this
Section 8.3.1 shall be made in proportion to the amounts required to be
allocated to each Member under this Section 8.3.1. The items to be so allocated
shall be determined in accordance with Treasury Regulations Section 1.704-2(f).
This Section 8.3.1 is intended to comply with the minimum gain chargeback
requirement contained in Treasury Regulations Section 1.704-2(f) and shall be
interpreted consistently therewith.


8.3.2.    Chargeback of Minimum Gain Attributable to Member Nonrecourse Debt.
Notwithstanding Sections 8.1 and 8.2 of this Agreement, if there is a net
decrease in Company minimum gain attributable to a Member nonrecourse debt,
during any fiscal year, each Member who has a share of the Company minimum gain
attributable to such Member nonrecourse debt (which share shall be determined in
accordance with Treasury Regulations Section 1.704-2(i)(5)) shall be specially
allocated items of Company income and gain for such Fiscal Year (and, if
necessary, in subsequent fiscal years) in an amount equal to that portion of
such Member’s share of the net decrease in Company minimum gain attributable to
such Member nonrecourse debt that is allocable to the disposition of Company
property subject to such Member nonrecourse debt (which share of such net
decrease shall be determined in accordance with Treasury Regulations Section
1.704-2(i)(5)). Allocations pursuant to this Section 8.3.2 shall be made in
proportion to the amounts required to be allocated to each Member under this
Section 8. The items to be so allocated shall be determined in accordance with
Treasury Regulations Section 1.704-2(i)(4). This Section 8.3.2 is intended to
comply with the minimum gain chargeback requirement contained in Treasury
Regulations Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.


8.3.3.    Nonrecourse Deductions. Notwithstanding Section 8.3.2, any nonrecourse
deductions (as defined in Treasury Regulations Section 1.704-2(b)(1)) for any
fiscal year or other period shall be specially allocated to the Members in
proportion to their Percentage Interests.
 

--------------------------------------------------------------------------------


 
8.3.4.    Member Nonrecourse Deductions. Notwithstanding Section 8.3.2, those
items of Company loss, deduction, or Code Section 705(a)(2)(B) expenditures
which are attributable to Member nonrecourse debt for any fiscal year or other
period shall be specially allocated to the Member who bears the economic risk of
loss with respect to the Member nonrecourse debt to which such items are
attributable in accordance with Treasury Regulations Section 1.704-2(i).


8.3.5.    Qualified Income Offset. Notwithstanding Section 8.2, if a Member
unexpectedly receives any adjustments, allocations, or distributions described
in Treasury Regulations Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), or any
other event creates a deficit balance in such Member’s Capital Account in excess
of such Member’s share of Company minimum gain, items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate such excess deficit balance as quickly as possible. Any special
allocations of items of income and gain pursuant to this Section 8.3.5 shall be
taken into account in computing subsequent allocations of income and gain
pursuant to this Section 8, so that the net amount of any item so allocated and
the income, gain, and losses allocated to each Member pursuant to this Section
8.3.5 to the extent possible, shall be equal to the net amount that would have
been allocated to each such Member pursuant to the provisions of this Section 8
if such unexpected adjustments, allocations, or distributions had not occurred. 


8.4.    Code Section 704(c) Allocations. Notwithstanding any other provision in
this Section 8, in accordance with Code Section 704(c) and the Regulations
promulgated thereunder, income, gain, loss, and deduction with respect to any
property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its fair market value on the date of the contribution.


8.5.    Allocation of Taxable Net Income and Loss and Distributions On
Transferred Interest. If any Economic Interest is transferred, or is increased
or decreased by reason of the admission of a new Member or otherwise, during any
Fiscal Year, each item of income, gain, loss, deduction, or credit of the
Company for such Fiscal Year shall be assigned pro rata to each day in the
particular period of such Fiscal Year to which such item is attributable (i.e.,
the day on or during which it is accrued or otherwise incurred) and the amount
of each such item so assigned to any such day shall be allocated to the Member
based upon his or her respective Economic Interest at the close of such day.


8.6.    Recapture Chargeback. In the event the Company has taxable income
chargeable as ordinary income under the recapture provisions of the Code, each
Member’s share of taxable gain or loss as a result of gain from sales shall be
allocated, to the extent possible, pro rata among the Members who received
depreciation or cost recovery allocations which gave rise to the recapture
income until the amount of such prior allocations has been charged back to such
Members.


8.7.    Section 754 Adjustment. To the extent an adjustment to the adjusted tax
basis of and Company asset pursuant to Code Section 734(b) or Code Section
743(b) is required to be taken into account in determining Capital Accounts, the
amount of such adjustment to the Capital Accounts shall be treated as an item of
gain (if the adjustment increases the basis of the asset) or loss (if the
adjustment decreases such basis) and such gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such section of the
Treasury Regulations.
 

--------------------------------------------------------------------------------


 
8.8.    Obligations of Members to Report Allocations. The Members acknowledge
and agree to the allocations made by this Section 8 and agree to be bound by the
provisions of this Section 8 in reporting their shares of Company income and
loss for income tax purposes.
 


ARTICLE IX
Transfer and Assignment of Interests.
 
9.1    Transfer and Assignment of Interests. No Member shall be entitled to
transfer, assign, convey, sell, encumber or in any way alienate the Member’s
Membership Interest (collectively, “transfer”) except with the prior approval of
all the other Member(s) that are Class A Members, which approval may be given or
withheld as the other Member(s) may determine in its sole discretion. Transfers
in violation of this Section 9 shall only be effective to the extent set forth
in Section 9.4. After the consummation of any transfer of any part of a
Membership Interest, the Membership Interest so transferred shall continue to be
subject to the terms and provisions of this Agreement and any further transfers
shall be required to comply with all the terms and provisions of this Agreement.


9.2    Substitution of Members. An Assignee shall have the right to become a
substitute Member only if (i) consent of the Members is given in accordance with
Section 9.1, (ii) such person executes an instrument satisfactory to the Members
accepting and adopting the terms and provisions of this Agreement, and (iii)
such person pays any reasonable expenses in connection with his or her admission
as a new Member. The admission of a substitute Member shall not release the
Member who assigned the Membership Interest from any liability that such Member
may have to the Company.


9.3    Affiliate Transfers. The Membership Interest of any Member may be
transferred subject to compliance with Section 9.2 by a Member to any Affiliate
of the Member.


9.4    Transfers in Violation of this Agreement and Transfers of Partial
Membership Interests. Upon a transfer in violation of this Section 9, the
transferee shall have no right to vote or participate in the management of the
Company or to exercise any rights of a Member. Such transferee shall only be
entitled to receive the share of the Company’s Taxable Net Income, Taxable Net
Losses and distributions of the Company’s assets to which the transferor would
otherwise be entitled. Notwithstanding the immediately preceding sentences, if,
in the determination of a Majority in Interest of the Remaining Members, a
transfer in violation of this Section 9 would cause the termination of the
Company under the Code, the transfer shall be null and void.
 

--------------------------------------------------------------------------------


 
ARTICLE X
Consequences of a Disposition Event.


10.1    Disposition Event. Upon the occurrence of a Disposition Event, the
Company and/or the Class A Members other than the Former Member (“Remaining
Members”) shall have the option to purchase, and the Member (or his or her legal
representative) whose actions or conduct resulted in the Disposition Event
(“Former Member”) shall sell, the Former Member’s Membership Interest (“Former
Member’s Interest”) as provided in this Section 10.


10.2    Purchase Price. The purchase price for the Former Member’s Interest
shall be the fair market value of the Former Member’s Interest as determined by
an independent appraiser jointly selected by the Former Member and by the
Remaining Members and located in the United States of America. The Company and
the Former Member shall each pay one-half of the cost of the appraisal.
Notwithstanding the foregoing, if the Disposition Event results from a breach of
this Agreement by the Former Member, the purchase price shall be reduced by an
amount equal to the damages suffered by the Company or the Remaining Members as
a result of such breach.


10.3    Notice of Intent to Purchase. Within thirty (30) days after the fair
market value of the Former Member’s Interest has been determined in accordance
with Section 10.2, each Remaining Member shall notify the Class A Members in
writing of his or her desire to purchase a portion of the Former Member’s
Interest. The failure of any Remaining Member to submit a notice within the
applicable period shall constitute an election on the part of the Remaining
Member not to purchase any of the Former Member’s Interest. Each Remaining
Member so electing to purchase shall be entitled to purchase a portion of the
Former Member’s Interest in the same proportion that the Membership Interest of
the Remaining Member bears to the aggregate of the Membership Interests of all
of the Remaining Members electing to purchase the Former Member’s Interest.


10.4    Election to Purchase Less than All of the Former Member’s Interest. If
any Remaining Member elects to purchase none or less than all of his or her pro
rata share of the Former Member’s Interest, then the Remaining Members can elect
to purchase more than their pro rata share. If the Remaining Members fail to
purchase the entire interest of the Former Member, the Company shall purchase
any remaining share of the Former Member’s Interest.


10.5    Payment of Purchase Price. The Company or the Remaining Members, as the
case may be, shall pay the purchase price within thirty (30) days following the
notice set forth in Section 10.3.


10.6    Closing of Purchase of Former Member’s Interest. The closing for the
sale of a Former Member’s Interest pursuant to this Section 10 shall be held no
later than sixty (60) days after the determination of the purchase price. At the
closing, the Former Member shall deliver to the Company or the Remaining Members
an instrument of transfer (containing warranties of title and no encumbrances)
conveying the Former Member’s Interest. The Former Member, the Company and the
Remaining Members shall do all things and execute and deliver all papers as may
be necessary fully to consummate such sale and purchase in accordance with the
terms and provisions of this Agreement.
 

--------------------------------------------------------------------------------


 
ARTICLE XI
Accounting, Records, Reporting by Members


11.1.    Books and Records; Audit. The books and records of the Company shall be
kept, and the financial position and the results of its operations recorded, in
accordance with the accounting methods followed for U.S. federal income tax
purposes. The books and records of the Company shall reflect all the Company
transactions and shall be appropriate and adequate for the Company’s business.
The Company shall maintain at its principal office, in 5090 North 40th Street,
Suite 400, Phoenix, AZ  85018, all of the following and any other information
required by Section 18-305 of the Act: (i) a current list of the full name and
last known business, residence or mailing address of each Member and Members,
both past and present; (ii) a copy of the Certificate and all amendments
thereto, together with any power of attorney pursuant to which any amendment
thereto has been executed; (iii) copies of the Company’s federal, state and
local income tax or information returns and reports, if any, for the three most
recent Fiscal Years; (iv) copies of this Agreement and any amendments hereto,
and copies of any writings permitted or required under the Act; (v) copies of
any financial statements of the Company for the three most recent Fiscal Years;
(vi) minutes of any meetings of Members and any written consents obtained from
Members; (vii) true and full information regarding the amount of cash and a
description and statement of the agreed value of any other property or services
contributed by each Member and which each Member has agreed to contribute in the
future, and the date on which each became a Member; and (viii) the books and
records of the Company as they relate to the internal affairs of the Company for
at least the current and past four Fiscal Years. The Company shall complete an
annual audit by certified public accountants selected by NutraCea in accordance
with U.S. generally accepted accounting principles, consistently applied.
Complete copies of the audit report shall be provided to all of the Class A
Members.


11.2    Inspection by Members.


(a)    Inspection. Except as provided in Section 11.2(b), any Company records
are subject to inspection and copying at the reasonable request, and at the
expense, of any Member during ordinary business hours by such Member or Member’s
agent. The Company may impose a reasonable charge, not to exceed the estimated
cost of labor and material for production or reproduction, for copies of any
documentation provided to a Member.  


(b)    Confidentiality. Each Member shall have the right to keep confidential
from the other Members and the Company, for such period as the Member deems
reasonable, any information that the Member reasonably believes to be in the
nature of trade secrets or other information the disclosure of which the Member
in good faith believes is not in the best interest of the Member, of its
business, or which the Member is required by law or by agreement with a third
party to keep confidential.


11.3    Reports. The Company shall cause to be prepared at least annually
information necessary for the preparation of the Members’ federal and state
income tax returns. The Company shall send or cause to be sent to each Member
within ninety (90) days after the end of each taxable year such information as
is necessary to complete federal and state income tax or information returns.


11.4    Bank Accounts. The Company shall maintain the funds of the Company in
one or more separate bank accounts in the name of the Company, and shall not
permit the funds of the Company to be commingled in any fashion with the funds
of any other person. The Finance Committee members, acting alone, are authorized
to endorse checks, drafts, and other evidences of indebtedness made payable to
the order of the Company, but only for the purpose of deposit into the Company’s
accounts. All checks, drafts, and other instruments obligating the Company to
pay money shall be signed in accordance with the requirements of this Agreement.
 

--------------------------------------------------------------------------------


 
11.5.    Tax Matters Member. The Members shall from time to time cause the
Company to make such tax elections as they deem to be in the best interests of
the Company and the Members. A Person selected by the Finance Committee shall be
the “Tax Matters Partner,” as defined in Code Section 6231.


ARTICLE XII
Dissolution and Winding Up; Conversion to Corporation


12.1    Conditions of Dissolution. The Company shall dissolve upon the
occurrence of any of the following events:


(a)    Election. The election of the Class A Members or the Finance Committee;
or


(b)    Sale. The sale or other disposition of all or substantially all of the
assets of Company and the distribution of the proceeds of the sale or other
disposition to the Members.


12.2    Winding Up. Upon the dissolution of the Company under the Act or this
Agreement, the Company’s assets shall be disposed of and its affairs wound up
and the conduct of the Company’s business shall be limited to those matters
consistent with the disposition of assets and winding up of affairs.


12.3.    Order of Payment of Liabilities, Distribution of Assets, Upon
Dissolution. After determining that all known debts and liabilities of the
Company in the process of winding-up, including, without limitation, debts and
liabilities to Members who are creditors of the Company, have been paid or
adequately provided for, the remaining assets shall be liquidated and the
proceeds distributed, after taking into account Taxable Net Income and Loss
allocations for the Company’s taxable year during which the liquidation occurs,
to the Members, first in accordance with and to the extent of their Unreturned
Capital Contributions and then, in accordance with their remaining positive
Capital Account balances. Such liquidating distributions shall be made by the
earlier of (i) the end of the Company’s taxable year in which the Company is
liquidated, or (ii) ninety (90) days after the date of such liquidation.


12.4    Limitations on Payments Made in Dissolution. Except as otherwise
specifically provided in this Agreement, each Member shall be entitled to look
solely to the assets of the Company for the return of the Member’s positive
Capital Account balance and shall have no recourse for his or her Capital
Contribution and/or share of Company profits against any other Member except as
provided in Section 13.


12.5    Conversion to Corporation. If the Class A Members determine that it is
in the interest of the Company to become a corporation, the Company shall become
a corporation in such manner as may be selected by the Class A Members. The
other Members agree to fully cooperate and hereby provide the Class A Members
with a power of attorney to execute all documents on their behalf that may be
necessary in order to effectuate the conversion. As part of the conversion, the
Class A Members shall receive preferred stock with a liquidation preference
and/or redemption right equal to their Unreturned Capital Contribution and all
of the Members shall receive the common stock to be issued to the Company or
directly to the Members in accordance with their Percentage Interests.
 

--------------------------------------------------------------------------------


 
ARTICLE XIII
Indemnification of Agents.


13.1    Indemnification of Members. The Company, its receiver, or its trustee
shall indemnify and hold harmless the officers, the Class A Members and the
Finance Committee members, and each of them, and each of their employees,
agents, representatives and successors, to the fullest extent permitted by law,
from and against any loss, expense, damage, claim, liability, expense or injury
suffered or sustained by them because of any act or omission arising our of
their activities on behalf of the Company or in furtherance of the interests of
the Company or their status as a Member, officer, Finance Committee member or
agent of the Company, including without limitation any judgment, award,
settlement, attorneys’ fees, and other costs or expenses incurred in connection
with the defense of any actual or threatened action, proceeding, or claim,
regardless of whether the indemnified party ceases to act in the capacity at the
time the liability or expense is paid or incurred and regardless of the identity
of the party bringing the claim or action. Reasonable expenses incurred by an
indemnified party in connection with the foregoing matters, to the fullest
extent permitted by law, shall be paid or reimbursed by the Company in advance
of the final disposition of such proceedings. A Person shall not be denied
indemnification hereunder because such person had an interest in the action to
which the indemnification applies, if the Person is otherwise entitled to
indemnity hereunder.


13.2    Limitation on Indemnification. Notwithstanding subsection 13.1 above, no
Person shall be entitled to or shall receive indemnification in respect to any
matters that proximately result from the person’s fraud, bad faith, gross
negligence or willful misconduct or the Person’s material breach of this
Agreement, unless, and only to the extent that, a court or arbitrator of
competent jurisdiction determines upon application that, despite the misconduct
of such Person, under the circumstances, the Person is fairly and reasonably
entitled to indemnity for those expenses that the court shall deem proper.


13.3    Indemnification on Successful Defense. To the extent that the Person
entitled to indemnification is successful on the merits or otherwise in defense
of any action, suit, or proceeding referred to in Sections 13.1, or in the
defense of any claim, issue or matter therein, the Company shall indemnify the
Person against the expenses, including attorney’s fees, actually and reasonably
incurred in connection therewith.


ARTICLE XIV
Investment Representations.


Each Member hereby represents and warrants to, and agrees with, the other
Members and the Company as set forth below.


14.1.    Preexisting Relationship or Experience. He, she or it has a preexisting
personal or business relationship with the Company or the Members, or by reason
of his, her or its business or financial experience, or the business or
financial experience of the financial advisor who is unaffiliated with and who
is not compensated, directly or indirectly, by the Company or any Affiliate or
selling agent of the Company, he, she, or it is capable of evaluating the risks
and merits of an investment in the Company and of protecting his, her or its own
interests in connection with this investment.
 

--------------------------------------------------------------------------------


 
14.2.    No Advertising. He, she or it has not seen, received, been presented
with, or been solicited by any leaflet, public promotional meeting, article or
any other form of advertising or general solicitation with respect to the sale
of the Membership Interest.


14.3.    Investment Intent. He, she or it is acquiring the Membership Interest
for investment purposes for his, her or its own account only and not with a view
to or for sale in connection with any distribution of all or any part of the
Membership Interest. No other Person will have any direct or indirect beneficial
interest in or right to the Membership Interest.
 
ARTICLE XV
Miscellaneous.


15.1.    Entire Agreement. This document (including any exhibits and schedules
hereto) constitutes the entire agreement between the parties with respect to the
subject matter herein and therein, all oral agreements being merged herein, and
supersedes all prior representations. There are no representations, agreements,
arrangements, or understandings, oral or written, between or among the parties
relating to the subject matter of this Agreement that are not fully expressed
herein.


15.2.    Interpretation. All pronouns shall be deemed to refer to the masculine,
feminine, or neuter, singular or plural, as the context in which they are used
may require. All headings herein are inserted only for convenience and ease of
reference and are not considered in the interpretation of any provision of this
Agreement. Numbered or lettered articles, sections and subsections herein
contained refer to articles, sections and subsections of this Agreement unless
otherwise expressly stated. In the event any claim is made by any Member
relating to any conflict, omission or ambiguity in this Agreement, no
presumption or burden of proof or persuasion shall be implied by virtue of the
fact that this Agreement was prepared by or at the request of a particular
Member or his or her counsel.


15.3.    Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, void, or unenforceable, the remaining
provisions shall nevertheless continue in full force and effect without being
impaired or invalidated in any way.


15.4.    Notice. Any notice under this Agreement shall be in writing, and any
written notice or other document shall be deemed to have been duly given (i) on
the date of personal service on the parties, (ii) on the fifth business day
after mailing, if the document is mailed by registered or certified mail, (iii)
two days after being sent by professional or overnight courier or messenger
service, with receipt confirmed by the courier, or (iv) on the date of
transmission if sent by telegram, telex, telecopy or other means of electronic
transmission resulting in written copies, with receipt confirmed. Any such
notice shall be delivered or addressed to the parties at the addresses set forth
below or at the most recent address specified by the addressee through written
notice under this provision. Failure to conform to the requirement that mailings
be done by registered or certified mail shall not defeat the effectiveness of
notice actually received by the addressee.
 

--------------------------------------------------------------------------------


 
If to NutraCea:
 
NutraCea
5090 North 40th Street, Suite 400
Phoenix, AZ 85018
Attn: Brad Edson


With a copy to:
 
Weintraub Genshlea Chediak Law Corporation
400 Capitol Mall, Suite 1100
Sacramento, CA 95818
Attn: Chris Chediak


If to Pacific Advisors Holdings Limited:


Pacific Advisors Holdings Limited
53 Cairnhill Road
Cairnhill Plaza #12-01
Singapore 229664
Singapore
Attn: President


With copy to:


Troy & Gould
1801 Century Park East, 16th Floor
Los Angeles, California 90067
Attn: Istvan Benko
 
15.5.    Amendment. Except as specifically provided herein, the provisions of
this Agreement may be modified, in whole or in part, at any time by consent of a
Majority in Interest of the Class A Members; provided, however that the
unanimous consent of all Members affected by the amendment (including the Class
B Members, if applicable) shall be required for any amendment that would: (i)
impose a new material obligation on a Member, (ii) reduce the Capital Account of
a Member, (iii) reduce a Member’s rights to allocations or distributions under
this Agreement, (iv) modify any provision hereof that imposes a unanimous or
super majority vote of the Members, or (v) amend this Section 15.5. Any such
agreement hereafter made shall be ineffective to modify this Agreement in any
respect with regard to the matters specified in items (i), (ii), (iii), (iv) or
(v) above, unless in writing and signed by the parties against whom enforcement
of the modification is sought. In the event that this Agreement is amended and
the vote of all Members has not been solicited in connection with such
amendment, notice of any approved amendment shall be provided to the Members
whose vote was not solicited not less than five (5) business days after the
amendment becomes effective.



--------------------------------------------------------------------------------


 
15.6.    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if the parties had all signed the same
document. All counterparts shall be construed together and shall constitute one
agreement.


15.7.    Attorneys’ Fees; Prejudgment Interest. If the services of an attorney
are required by any party to secure the performance of this Agreement or
otherwise upon the breach or default of another party to this Agreement, or if
any judicial remedy or arbitration is necessary to enforce or interpret any
provision of this Agreement or the rights and duties of any Person in relation
thereto, the prevailing party shall be entitled to reasonable attorneys’ fees,
costs and other expenses, in addition to any other relief to which such party
may be entitled. Any award of damages following judicial remedy or arbitration
as a result of the breach of this Agreement or any of its provisions shall
include an award of prejudgment interest from the date of the breach at the
maximum amount of interest allowed by law.


15.8.    Remedies Cumulative. No remedy or election hereunder shall be deemed
exclusive but shall whenever possible be cumulative with all other remedies at
law or in equity.


15.9.    Succession. Subject to the provisions otherwise contained in this
Agreement, this Agreement shall inure to the benefit of and be binding on the
successors and assigns of the respective parties.


15.10.          Specific Performance. Each party’s obligations under this
Agreement are unique. The parties each acknowledge that, if any party should
default in performance of the duties and obligations imposed by this Agreement,
it would be extremely impracticable to measure the resulting damages.
Accordingly, the nondefaulting party, in addition to any other available rights
or remedies, may sue in equity for specific performance, and the parties each
expressly waive the defense that a remedy in damages will be adequate.


15.11.          Captions. All paragraph captions are for reference only and
shall not be considered in construing this Agreement.


15.12.          Time. Time is of the essence of this Agreement.


15.13.          Parties in Interest. Nothing in this Agreement, whether express
or implied, is intended to confer any rights or remedies under or by reason of
this Agreement on any persons other than the parties to it and their respective
successors and assigns, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement, nor shall any provision give any third persons any right of
subrogation or action against any party to this Agreement.


15.14.          Further Assurances. The Members shall execute and deliver all
such further documents and instruments, and take all further actions as may be
necessary to consummate the transactions contemplated hereby.


15.15.          Choice of Law. The laws of the State of Delaware, including,
without limitation, the Act, shall govern the organization and internal affairs
of the Company and the liability of the Members. Nevertheless, to the extent
that reference need be made to the law of any state to enforce the decision made
in any legal proceeding brought pursuant hereto, the internal laws of the State
of California (without reference to the rules regarding conflict or choice of
laws of such State) shall be utilized for such purpose.
 

--------------------------------------------------------------------------------


 
15.16.          Survival. The indemnification provisions herein shall survive
the termination or expiration of this Agreement.



NutraCea, a California corporation      
By:
     
Brad Edson
 
Address: 5090 North 40th Street, Suite 400
 
Phoenix, AZ 85018
   
Pacific AdvisorsHoldings Limited, a British
Virgin Islands company
     
By:
   
 
(_____________________________)
 
Address:
 
            Theorem Group, LLC, a California limited liability company  
By:
 
   
(_____________________________)
  Address: 2049 Century Park East, #3630 Los Angeles, CA 90067       Ho’okipa
Capital Partners, Inc. a California corporation      
By:
 
   
(_____________________________)
  Address: 2049 Century Park East, #3630 Los Angeles, CA 90067

 

--------------------------------------------------------------------------------


 
EXHIBIT A




Initial Capital Contributions
 


Member
 
Contribution
 
Initial Percentage Interest
 
NutraCea
 
$
5,000,000
   
47.5
%
Pacific Advisors Holdings Limited
 
$
5,000,000
   
47.5
%
Theorem Group, LLC
 
$
0
   
[*]
%
Ho’okipa Capital Partners, Inc.
 
$
0
   
[*]
%

 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
Products


Stabilized rice bran and stabilized rice bran derivative products.



--------------------------------------------------------------------------------



EXHIBIT C
 
Supply Agreement
 

--------------------------------------------------------------------------------



EXHIBIT D
 
License Agreement



--------------------------------------------------------------------------------


 
EXHIBIT E
 
Lease Agreement
 

--------------------------------------------------------------------------------




EXHIBIT F
 
Sublicense Agreement
 

--------------------------------------------------------------------------------


 